UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [ X ] Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended March 31, 2001. Commission file number 0-11284 Z-Axis Corporation (Exact name of registrant as specified in its charter) Colorado 84-0910490 (State or other jurisdiction of incorporation (I.R.S. Employer or organization) Identification No.) 7395 East Orchard Road, Suite A-100 Greenwood Village, Colorado 80111-2509 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (303) 713-0200 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.001 par value Electronic Bulletin Board Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by a check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy of information statements incorporated by reference in Part III of this Form 10 - K or any amendment to this Form 10-K [ ]. The registrant's common stock trades on the electronic bulletin board of the Over-the-Counter market under the trading symbol "AXIS". The aggregate market value of the registrant's voting stock held by non-affiliates of the registrant as of March 31, 2001 was $191,250. The aggregate market value was calculated based upon the number of shares held by non-affiliates on March 31, 2001 and the price at which the registrant's common stock traded on June 13, 2001 the last date on which the registrant had knowledge of a public trade prior to filing this report. The number of common shares outstanding as of March 31, 2001: 3,825,000. Documents incorporated by reference: Title of Document Part of Form 10-K Proxy Statement to shareholders to be filed by July 29, 2001 Part III Annual Report to shareholders for the fiscal year ended March 31, 2001 Parts II and IV Registration Statement on Form S-18, SEC file no. 2-85302-D Part IV FORWARD LOOKING STATEMENTS In addition to the historical information, this 10K and Annual Report incorporated by reference herein, contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and the Company desires to take advantage of the "Safe Harbor" provisions thereof. Therefore, the Company is including this statement for the express purpose of availing itself of the protections of such Safe Harbor with respect to all of such forward-looking statements. The forward-looking statements in this report reflect the Company's current views with respect to future events and financial uncertainties, including those discussed herein, that could cause actual results to differ materially from historical results or those anticipated. In this report, the words "anticipates", "believes", "expects", "intends", "future" and similar expressions identify forward-looking statements. Readers are cautioned not to place undue reliance on the forward-looking statements contained herein, which speak only as of the date hereof. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that may arise after the date of this report. PART I Item 1. Business Z-Axis Corporation (the "Company") was incorporated under the laws of the State of Colorado on May 16, 1983. The principal business and industry segment in which the Company operates is the development and production of computer-generated video graphics and other presentation materials. The Company conducts its business primarily from one location, its corporate office and production facility located in metropolitan Denver, Colorado. During fiscal year 2001 and 2000, the Company also had sales consultants located in Chicago, Illinois, Los Angeles, California and New York City, New York. The Company operates within only one industry segment. The Company was formed for the purpose of providing video graphic presentation services in the litigation services industry for commercial and government customers. Litigation support customers are primarily law firms and corporations located throughout the United States. During fiscal years 2001 and 2000 sales were derived from the litigation support field. The Company has increasingly developed its marketing strategies in this field and expects that the core business revenues will continue to be focused on this market.
